Citation Nr: 1734888	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  12-27 341A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for degenerative joint disease of the left foot, to include degenerative change on the articular surface of the distal tibia, left leg.

2. Entitlement to service connection for residuals of cold injury of the right foot.

3. Entitlement to service connection for sleep apnea.

4. Entitlement to service connection for tumor of the neck, to include as a presumptive disability due to exposure to environmental hazards in the Gulf War Theater of Operations.

5. Entitlement to service connection for a ganglion cyst of the right foot.

6. Entitlement to service connection for a cervical spine disability.

7. Entitlement to an increased rating for right ankle arthritis, currently rated 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2009, April 2012, and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for a tumor of the neck, ganglion cyst of the right foot, and a cervical spine disability as well as the claim for entitlement to an increased rating for arthritis of the right ankle are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's degenerative joint disease of the left foot did not manifest during service or to a compensable degree within one year of separation from service and is not otherwise related to service.

2. The Veteran's degenerative change on the articular surface of the distal tibia, left leg, manifested to a compensable degree within one year of the Veteran's separation from service.

3. The Veteran does not have residuals from cold injuries to the right foot.

4. The Veteran's sleep apnea did not manifest during service and is not otherwise related to service.


CONCLUSIONS OF LAW

1. The criteria for service connection for degenerative joint disease of the left foot have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2016).

2. The criteria for service connection for degenerative change on the articular surface of the distal tibia, left leg, have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3. The criteria for service connection for residuals of cold injuries to the right foot have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4. The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).






	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.     § 3.303(a).  In general, service connection requires: (1) medical, or other competent evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical or other competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

To show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  This notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303 (b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (b).

A. Feet

The Veteran seeks service connection for arthritis of the left foot and residuals of frostbite of the right foot.  As discussed below, the claim for service connection for ganglion cyst of the right foot is remanded for additional development. 

Regarding service connection for residuals of cold injury of the right foot, the Board notes that service connection is not warranted because there is no evidence of a current disability.  Service treatment records do not show any report of cold injuries or a diagnosis of cold injury or residuals.  While the Veteran reported numbness and tingling of his toes due to cold injury during his January 2004 retirement examination, a diagnosis of cold injury to the right foot was not indicated.

VA treatment records do not show diagnosis of residuals of cold injury to the right foot.  During his December 2004 VA examination, the Veteran reported numbness in his toes when his feet were cold; however, a diagnosis of cold injury residuals was not indicated.  The May 2013 VA examiner noted that a service treatment record shows the Veteran self-reported possible frostbite to his toes while stationed in Germany.  However, the examiner found no service treatment records documenting frost bite or frost nip or showing treatment of cold injury.  The examiner found no evidence of cold injury residuals in the service treatment records or records dated subsequent to service.  No current diagnosis of cold injury residuals was indicated.

The May 2013 VA peripheral nerves examination report shows a diagnosis of bilateral tarsal tunnel syndrome per the EMG/NCS of September 2012, unrelated to military service.  The evidence does not show that tarsal tunnel syndrome is a residual of cold injuries.  Moreover, the RO denied service connection for tarsal tunnel syndrome in September 2013; the Veteran did not appeal that decision and thus, the disability is not before the Board for consideration.

Based on the foregoing, service connection for cold injury residuals is not warranted as there is no evidence of a current disability.  The Board points out that the Veteran's reported numbness of his toes of the right foot has been considered in his rating for service-connected plantar fasciitis.  Regarding other reported symptoms, such as tingling, the Veteran is competent to report such symptoms.  However, the cause of his reported symptoms, such as numbness and tingling, cannot be readily observed by laypersons and requires medical expertise to determine etiology.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Notably, the Veteran has multiple diagnoses of the right foot to include diabetic neuropathy, plantar fasciitis, tarsal tunnel syndrome, arthritis, etc.  Without medical expertise, the Veteran is not competent to identify the etiology of his reported symptoms.  The Board finds more probative the medical records which indicate no evidence of cold injury residuals of the right foot.  Consequently, without a current disability, service connection for residuals of cold injury to the right foot must be denied.

Regarding arthritis of the left foot, the Board notes that the report of medical history forms completed in May 2002 and January 2004 show the Veteran reported foot trouble.  The clinicians noted arthritis of both feet; however, x-ray reports are not available to confirm the diagnosis.  A VA examination was conducted in December 2004; however, arthritis or degenerative change was not indicated.

In August 2011, a VA examiner opined that it is less likely than not that the Veteran's degenerative joint disease of the feet is related to service.  The examiner noted that service treatment records show degenerative joint disease in May 2002; however, x-rays of the feet from December 2004 do not show degenerative joint disease of either foot.  Thus, the examiner found that the current degenerative joint disease is a new and separate diagnosis, post-military separation, and that since it is bilateral in occurrence, it is most likely related to the aging process.

Based on the foregoing, the Board finds the evidence weighs against a finding of service connection for arthritis of the left foot.  The evidence does not show a diagnosis of arthritis confirmed by x-ray evidence dated during service and x-rays and MRI reports dated within one year of separation from service do not show degenerative change to the left foot.  Further, the VA examiner found that the arthritis of the feet is not related to service and likely due to the aging process.

The Board has considered the Veteran's lay statements alleging that he had a valid diagnosis of arthritis during service; however, x-ray reports dated during his period of service and within one year of separation from service do not show degenerative change in either foot.  

The Board considered the applicability of the benefit of the doubt doctrine in deciding the Veteran's appeals seeking service connection for residuals of cold injury to the right foot and arthritis of the left foot.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claims.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2016).  Therefore, the Veteran's claims for service connection for residuals of cold injury to the right foot and arthritis of the left foot are denied.

The Board points out that a May 2005 MRI report for the left foot completed in conjunction with his April 2005 VA examination indicates degenerative change on the articular surface of the distal tibia - the left lower leg and ankle region.  Since this finding was made within one year of separation from service, and since the Veteran reported pain of the left leg and foot and it is unclear whether the pain was related to the degenerative change to the tibia, the Board finds that the Veteran should be given the benefit of the doubt that he developed arthritis of the left distal tibia to compensable degree within one year of separation from service.  Accordingly, service connection for degenerative change on the articular surface of the distal tibia, left leg, is granted.  38 C.F.R. §§ 3.307, 3.309.

B. Sleep Apnea

The Veteran seeks service connection for sleep apnea.  However, while he has a current diagnosis of sleep apnea, the evidence does not show a relationship between the disorder and service.

The Veteran claims he reported having sleep problems during service.  A September 2003 service treatment record shows he reported having problems sleeping for about 6 months.  He indicated that he had nocturia and was waking frequently to void.  Neither the Veteran nor the medical provider indicated symptoms or diagnosis of sleep apnea.  Moreover, during the December 2004 VA general medical examination, the examiner specifically stated that the Veteran denied sleep apnea problems.  Sleep apnea was not diagnosed until 2013.  The Veteran had a sleep study in October 2013 and a November 2013 treatment record indicates moderate obstructive sleep apnea and snoring, worse in supine position.

An opinion from a VA examiner was obtained in September 2015.  After review of the record, the examiner noted that during service, the only cause of "problems sleeping" was the need to void, or nocturia.  The examiner stated that the Veteran was discharged from service in 2004 but that sleep apnea was not diagnosed until 2013, nine years after service.  Thus, the examiner opined that it is less likely than not that the current sleep apnea is due to voiding at night while in service.

Based on the evidence, the Board finds service connection for sleep apnea is not warranted.  While the service treatment records show complaints of sleep trouble, the complaints were related to nocturia and there is no evidence that the nocturia was a symptom of sleep apnea.  The Veteran denied sleep apnea symptoms during his December 2004 VA general medical examination and sleep apnea was not reported and diagnosed until 2013, approximately nine years after separation from service.  Moreover, the September 2015 opinion from the VA examiner found no nexus between sleep apnea and service.

The Board has also considered the Veteran's lay statements, including his report of having symptoms of sleep apnea during service.  In his December 2014 statement, the Veteran indicated that his high blood pressure, erectile dysfunction, frequent trips to the bathroom, and service connected headaches were complications of untreated sleep apnea.  He stated that he reported sleep problems in 2003 but that nothing was done.  In August 2015 correspondence, the Veteran reported that he had sleep problems during service that were not treated and that subsequent to service, his wife encouraged him to seek medical care due to his constant jerking, gasping for air, and snoring at night.

While the Veteran is competent to report problems sleeping during and since service, he is not competent to identify the cause of his sleep problems and/or attribute them to a diagnosis of sleep apnea.  Moreover, he does not have the medical expertise to indicate any relationship between sleep apnea and his high blood pressure, erectile dysfunction, frequent trips to the bathroom, and service connected headaches.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen, 10 Vet. App. at 186. 

While snoring and other symptoms relating to difficulty sleeping are capable of lay observation, obstructive sleep apnea is not capable of lay observation and is not a simple medical condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Sleep apnea symptomatology is more than snoring and is defined as "transient periods of cessation of breathing during sleep."  Dorland's Illustrated Medical Dictionary 118 (31st ed. 2007).  Thus, the determination of an etiology for sleep apnea is a complex medical question requiring knowledge of sleep patterns and the respiratory system and it is not capable of lay diagnosis.  Thus, while competent to report snoring and other sleep problems, the Board finds that the Veteran and his spouse are not competent to diagnose obstructive sleep apnea and are unable to provide the requisite nexus opinion.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Further, his reports of symptoms during and since service are not credible as the December 2004 VA examiner specifically addressed sleep apnea and the Veteran denied symptoms and none were found at that time, weighing against the claim.  Moreover, the September 2015 opinion from the VA examiner found no nexus between sleep apnea and service.  In the instant appeal, the VA medical opinion is more probative then the lay assertions.  Therefore, the Veteran does not fulfill the nexus requirement for his sleep apnea.

As such, service connection for sleep apnea is not warranted.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2016).  Therefore, the Veteran's claim for service connection for sleep apnea is denied.


ORDER

Service connection for degenerative joint disease of the left foot is denied.

Service connection for degenerative change on the articular surface of the distal tibia, left leg is granted.

Service connection for cold injury residuals of the right foot is denied.

Service connection for sleep apnea is denied.


REMAND

The Veteran seeks service connection for a tumor of his neck, which was excised in May 2008, as well as nodules on his thyroid, which were diagnosed in February 2012.  Service treatment records indicate that the Veteran had a cyst removed from his neck in 1988, and in April 1998 he reported a "knot" on the left side of his neck that had been present for months but was not painful.

The Veteran had a general VA examination in December 2004.  The examiner did not note a lump or mass in the neck; however, in January 2005, only four months after separation from service, a VA treatment note indicates that the Veteran had a large nodule on the left anterior cervical area approximately 5 cm in diameter.  VA treatment records show the Veteran continued to report a "knot" on his neck in September 2007.  He indicated that it had been present for years and had slowly increased in size.  The mass was identified as a carotid body tumor and was resected in May 2008.  In February 2012, the Veteran filed an informal claim for nodules of his thyroid, which the RO treated as a continuation of his claim for service connection for a neck tumor.  Pathology reports show the nodules were identified in February 2012.  While a VA examination with opinion was obtained addressing the relationship of the Veteran's neck tumor to undiagnosed illnesses related to his service in the Gulf War, an opinion has not been obtained addressing the relationship between the "knot" reported during service and the knot reported in January 2005, subsequently diagnosed carotid tumor, and/or his thyroid nodules.  On remand a VA examination must be scheduled and appropriate opinions obtained.

The Veteran also seeks service connection for a ganglion cyst of the right foot.  The January 2004 retirement examination shows the Veteran had tender medial dorsal aspect of the right foot in the talonavicular area.  While x-rays conducted in December 2004 do not show a cyst, a May 2005 MRI of the right foot indicates a ganglion cyst at the dorsum of the foot.  An examiner has not provided an opinion addressing the etiology of the cyst.  Since the cyst was noted within one year of the Veteran's separation from service, the Board finds a remand is necessary to obtain an opinion addressing whether the cyst is related to service.

The Veteran seeks service connection for a cervical spine disability.  VA treatment records show he was diagnosed with spondylosis of the neck in November 2011.  The Veteran has stated that he had a long military career of 30 years of active duty service as a supply service officer and that his primary care physician has stated that his duties during service, which required heavy lifting, could possibly be the cause of his current cervical spine condition.  The Veteran is competent to report information provided by his primary care provider, and in light of his statement and service as a supply service officer, the Board finds the low threshold for providing a VA examination has been met.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, on remand, a VA examination must be scheduled to determine whether the Veteran's spondylosis of the cervical spine is related to service.

The Veteran seeks a rating in excess of 10 percent for his arthritis of the right ankle, with osteochondritis dissecans talus and peroneus tendonitis.  In October 2015, the Veteran's representative indicated that the Veteran's ankle had progressively worsened.  The United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The Board also acknowledges that in a recent case, the Court held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  38 C.F.R. § 4.59 (2016) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  Given the Veteran's report of worsening symptoms and the finding in Correia, the Board finds a remand is warranted to schedule a VA examination to determine the current severity of the right ankle disability, to include testing as incompliance with Correia and 38 C.F.R. § 4.59.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file updated VA treatment records and any private treatment records identified by the Veteran.

2. Schedule the Veteran for a VA examination to determine the etiology of the tumor on his neck that was resected in 2008 and the nodules on his thyroid.  The examiner(s) must be provided access to the electronic claims file and indicate review of the file in the examination report.  Any necessary testing must be completed.

The examiner should then opine whether it is at least as likely as not (50 percent or greater probability) that the tumor on the Veteran's neck, excised in 2008, manifested during or as a result of service.  The examiner must address the Veteran's 1998 report of a "knot" on his neck and the VA treatment record dated January 2005, indicating that the Veteran had large nodule on the left anterior cervical area approximately 5 cm in diameter.

The examiner must also opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's nodules on his thyroid, identified in February 2012, manifested during or as a result of service, to include exposure to hazards during the Persian Gulf War.  The examiner must address the Veteran's 1998 report of a "knot" on his neck and the VA treatment record dated January 2005, indicating that the Veteran had large nodule on the left anterior cervical area approximately 5 cm in diameter.

All opinions must be supported with rationale.  If any opinion cannot be provided without resorting to speculation, please explain why this is so.

3. Schedule the Veteran for a VA examination to determine the etiology of his ganglion cyst of the right foot.  The examiner must be provided access to the electronic claims file and indicate review of the file in the examination report.  Any necessary testing must be completed.

The examiner should then opine whether it is at least as likely as not (50 percent or greater probability) that the ganglion cyst of the Veteran's right foot manifested during or is otherwise related to service.

All opinions must be supported with rationale.  In the rationale, the examiner should address the January 2004 retirement examination noting tenderness to the medial dorsal aspect of the right foot in the talonavicular area, the injury to his right foot in May 2005, and the May 2005 MRI, which shows the cyst.

If any opinion cannot be provided without resorting to speculation, please explain why this is so.

4. Schedule the Veteran for a VA examination to determine the etiology of his cervical spine disability.  The examiner must be provided access to the electronic claims file and indicate review of the file in the examination report.  Any necessary testing must be completed.

The examiner should then opine whether it is at least as likely as not (50 percent or greater probability) that any cervical spine disability, to include spondylosis, manifested during or is otherwise related to service.

All opinions must be supported with rationale.  In the rationale, the examiner should address the impact, if any, of the Veteran's 30 years of active duty service as a supply service officer, which required heavy lifting, on the development of his disability.  If any opinion cannot be provided without resorting to speculation, please explain why this is so.

5.  Schedule the Veteran for a VA ankle examination to assess the current severity of his service-connected right ankle arthritis.  The claims folder must be provided to the examiner in conjunction with the examination, and the examiner must indicate on the examination report that such review was undertaken.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, must be accomplished. 

All ranges of motion involving the Veteran's ankle disability should be tested, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, or there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's disability, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

In order to comply with the Court's recent precedential decision in Correia v. McDonald, the examiner must test and record the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for both ankles.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Furthermore, an opinion must be given as to whether any pain associated with the Veteran's disability could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.

The examiner should also report the total duration of incapacitating episodes during the past 12 months as due to each disability.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

6. Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied provide the Veteran and his representative a supplemental statement of the case.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


